                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 WILLIAM A. MALONE,

                      Plaintiff,

 v.                                              Case No. 3:17-CV-952-NJR-MAB

 WEXFORD HEALTH SOURCES, INC.,
 CHRISTINE BROWN, and
 KAREN JAIMET,

                      Defendants.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       This matter is before the Court on the Report and Recommendation of Magistrate

Judge Mark A. Beatty, which recommends the undersigned grant the Motion for

Summary Judgment on the issue of exhaustion of administrative remedies filed by

Defendant Wexford Health Sources, Inc. (Doc. 69) and deny the “Emergency Motion

Pertinent to Non-Compliance of the Preliminary Injunction” filed by Plaintiff William

Malone (Doc. 74).

       On September 6, 2017, Malone filed this lawsuit pursuant to 42 U.S.C. § 1983

alleging various deprivations of his constitutional rights (Doc. 1). Although Malone has

accumulated at least ten “strikes” for filing frivolous lawsuits and is prohibited from

proceeding in forma pauperis under 28 U.S.C. § 1915(g), the Court permitted Malone to

proceed after finding the imminent danger exception applied to his Eighth Amendment

deliberate indifference claim (Doc. 11). In July 2018, the Court further granted Malone

injunctive relief and ordered Defendants to schedule Malone to be evaluated by an

orthopedic specialist for potential treatment (Doc. 59).

                                       Page 1 of 3
        Although Malone acknowledges that he underwent surgery in October 2018 after

seeing that specialist, he now claims that Defendants are not complying with the

preliminary       injunction      because      he    missed      pre-operative       and     post-operative

appointments with the orthopedist (Doc. 74). 1 He also claims he was prematurely

released from the hospital after the surgery (Id.). Defendants filed responses in opposition

detailing Malone’s appointments with the specialist, as well as his post-operative care

(Docs. 81, 82).

        Defendant Wexford Health Sources, Inc., also has filed a motion for summary

judgment arguing that Malone failed to exhaust his administrative remedies prior to

filing this lawsuit (Doc. 69). Because Malone is subject to a filing ban, he was prohibited

from filing a response in opposition.

        On July 1, 2019, Judge Beatty entered the Report and Recommendation currently

before the Court (Doc. 87). Judge Beatty recommends denying Malone’s “Emergency

Motion Pertinent to Non-Compliance of the Preliminary Injunction” because the

evidence demonstrates that Defendants clearly complied with the preliminary injunctive

relief ordered by the Court. Judge Beatty further recommends granting the motion for

summary judgment filed by Wexford because Malone failed to fully exhaust his claims

against Wexford at the institutional level. Objections to the Report and Recommendation

were due July 15, 2019; no objections were filed. 2

        Where timely objections are filed, this Court must undertake a de novo review of



1 Although Malone is subject to a filing ban instituted by the Seventh Circuit Court of Appeals until he
pays in full all outstanding filing fees and sanctions in his civil cases, the undersigned permitted him to file
this motion as it appeared to relate to the injunctive relief previously ordered by the Court.
2 Malone attempted to file an objection through a fellow inmate, but due to the aforementioned filing ban,

the objection was stricken.

                                                Page 2 of 3
the Report and Recommendation. 28 U.S.C. 636(b)(1)(B), (C); FED. R. CIV. P. 72(b); SDIL-

LR 73.1(b); Harper v. City of Chicago Heights, 824 F. Supp. 786, 788 (N.D. Ill. 1993); see also

Govas v. Chalmers, 965 F.2d 298, 301 (7th Cir. 1992). But, where neither timely nor specific

objections to the Report and Recommendation are made, this Court should only review

the Report and Recommendation for clear error. Johnson v. Zema Systems Corp., 170 F.3d

734, 739 (7th Cir. 1999). The Court may then “accept, reject, or modify, in whole or in part,

the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

       While de novo review is not required here, the Court has reviewed Judge Beatty’s

Report and Recommendation for clear error. Following this review, the Court agrees with

his findings, analysis, and conclusions. Accordingly, the Court ADOPTS Judge Beatty’s

Report and Recommendation in its entirety (Doc. 87). The “Emergency Motion Pertinent

to Non-Compliance of the Preliminary Injunction” filed by Plaintiff William Malone

(Doc. 74) is DENIED. The Motion for Summary Judgment filed by Wexford Health

Sources, Inc. (Doc. 69) is GRANTED. The Clerk of Court is DIRECTED to TERMINATE

Wexford as a party to this action.

       Furthermore, the Joint Motion for Extension of Time (Doc. 94) and the Motion to

Vacate Scheduling Order (Doc. 95) filed by Defendants Christine Brown and Karen Jaimet

are GRANTED. The discovery deadline is hereby extended to October 9, 2019.

Dispositive motions shall be filed by November 25, 2019.

       IT IS SO ORDERED.

       DATED: September 9, 2019

                                                   ____________________________
                                                   NANCY J. ROSENSTENGEL
                                                   Chief U.S. District Judge


                                        Page 3 of 3
